Product supplement no. 182-A-I To prospectus dated November 21, 2008 and prospectus supplement dated November 21, 2008 Registration Statement No. 333-155535 Dated February 4, 2010 Rule 424(b)(2) Index Fund Knock-Out Notes Linked to an Index Fund General JPMorgan Chase & Co. may offer and sell index fund knock-out notes linked to an index fund (which we refer to as the Index Fund) from time to time. This product supplement no. 182-A-I describes terms that will apply generally to the index fund knock-out notes, and supplements the terms described in the accompanying prospectus supplement and prospectus. A separate term sheet or pricing supplement, as the case may be, will describe terms that apply specifically to the notes, including any changes to the terms specified below. We refer to such term sheets and pricing supplements generally as terms supplements. A separate fund supplement or the relevant terms supplement will describe any index fund not described in this product supplement and to which the notes are linked. If the terms described in the relevant terms supplement are inconsistent with those described herein or in any related fund supplement, the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. The notes are senior unsecured obligations of JPMorgan Chase & Co. Any payment on the notes is subject to the credit risk of JPMorgan Chase & Co. Payment is linked to an Index Fund as described below. For important information about tax consequences, see Certain U.S. Federal Income Tax Consequences beginning on page PS-52. Minimum denominations of $1,000 and integral multiples thereof, unless otherwise specified in the relevant terms supplement. Investing in the notes is not equivalent to investing in the Index Fund or the index the performance of which the Index Fund seeks to track, which we refer to as the Underlying Index, or any of the equity securities held by the Index Fund or included in the Underlying Index. The notes will not be listed on any securities exchange unless otherwise specified in the relevant terms supplement. Key Terms Index Fund: An index fund as specified in the relevant terms supplement. Underlying Index: An index, the performance of which the Index Fund seeks to track, as specified in the relevant terms supplement. Payment at Maturity (If a Knock-Out Event has occurred): Unless otherwise specified in the relevant terms supplement, the amount you will receive at maturity is based on the Final Share Price relative to the Initial Share Price (or Strike Price, if applicable), whether a Knock-Out Event has occurred, the Knock-Out Buffer Amount, the Contingent Minimum Return and, if applicable, the Maximum Return. Unless otherwise specified in the relevant terms supplement, if a Knock-Out Event has occurred, your payment at maturity will reflect the performance of the Index Fund, subject to the Maximum Return, if applicable. Your payment at maturity per $1,000 principal amount note will equal $1,000 plus the product of (a) $1,000 and (b) the Share Return, subject to the Maximum Return, if applicable. If a Knock-Out Event has occurred, you will lose some or all of your investment at maturity if the Final Share Price is less than the Initial Share Price (or Strike Price, if applicable). Payment at Maturity (If a Knock-Out Event has not occurred): Unless otherwise specified in the relevant terms supplement, if a Knock-Out Event has not occurred, your payment at maturity will reflect the performance of the Index Fund, subject to the Contingent Minimum Return and, if applicable, the Maximum Return. Your payment at maturity per $1,000 principal amount note will equal $1,000 plus the product of (a) $1,000 and (b) the greater of (i) the Contingent Minimum Return and (ii) the Share Return, subject to the Maximum Return, if applicable. Share Return: Final Share Price  Initial Share Price (or Strike Price, if applicable) Initial Share Price (or Strike Price, if applicable) Contingent Minimum Return: A fixed percentage as specified in the relevant terms supplement. Maximum Return: If applicable, a fixed percentage that is greater than the Contingent Minimum Return as specified in the relevant terms supplement. Accordingly, if the relevant terms supplement specifies a Maximum Return, the appreciation potential of the notes will be limited to the Maximum Return even if the Share Return is greater than the Maximum Return. (continued on next page) Investing in the Index Fund Knock-Out Notes involves a number of risks. See Risk Factors beginning on page PS-6. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the notes or passed upon the accuracy or the adequacy of this product supplement no. 182-A-I, the accompanying prospectus supplement and prospectus, any related fund supplement or any related terms supplement. Any representation to the contrary is a criminal offense. The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. February 4, 2010 Key Terms (continued): Initial Share Price: Unless otherwise specified in the relevant terms supplement, the closing price of one share of the Index Fund on the pricing date or such other date as specified in the relevant terms supplement, divided by the Share Adjustment Factor. Final Share Price: Unless otherwise specified in the relevant terms supplement, the closing price of one share of the Index Fund on the Observation Date or such other date as specified in the relevant terms supplement, or the arithmetic average of the closing price of one share of the Index Fund on each of the Ending Averaging Dates. The closing price of one share of the Index Fund on an Ending Averaging Date, if applicable, used to determine the Final Share Price may be subject to adjustment. See Description of Notes  Payment at Maturity and General Terms of Notes  Anti-Dilution Adjustments. Strike Price: The relevant terms supplement may specify a share price other than the Initial Share Price to be used for calculating the Share Return, which we refer to as a Strike Price. The Strike Price, if applicable, will be equal to (a) a percentage of the closing price of one share of the Index Fund as of a specified date or (b) a fixed amount determined without regard to the closing price of one share of the Index Fund as of a particular date, in each case divided by the Share Adjustment Factor. For example, the relevant terms supplement may specify that a Strike Price equal to 95% of the closing price of one share of the Index Fund on the pricing date, divided by the Share Adjustment Factor ( i.e. , the Initial Share Price) will be used to calculated the Share Return. Share Adjustment Factor: Unless otherwise specified in the relevant terms supplement, the Share Adjustment Factor will be set initially at 1.0, subject to adjustment upon the occurrence of certain events affecting the Index Fund. See General Terms of Notes  Anti-Dilution Adjustments. Knock-Out Event: Unless otherwise specified in the relevant terms supplement, a Knock-Out Event occurs if, (a) for notes with continuous Index Fund monitoring, at any time during the Monitoring Period or on any Monitoring Day, as applicable, the trading price of one share of the Index Fund has decreased, as compared to the Initial Share Price (or Strike Price, if applicable), by more than the Knock-Out Buffer Amount, or (b) for notes with daily Index Fund monitoring, on any trading day during the Monitoring Period or on any Monitoring Day, as applicable, the closing price of one share of the Index Fund has decreased, as compared to the Initial Share Price (or Strike Price, if applicable), by more than the Knock-Out Buffer Amount. The relevant terms supplement will specify whether continuous or daily Index Fund monitoring is applicable to the notes or, alternatively, may specify another method for monitoring the Index Fund. For example, the relevant terms supplement may specify weekly or monthly Index Fund monitoring on specified day(s) during a week or month for purposes of determining whether a Knock-Out Event has occurred. We refer to each such specified day as a Monitoring Day. Knock-Out Buffer Amount: A percentage as specified in the relevant terms supplement Monitoring Period or Monitoring Day(s): As specified in the relevant terms supplement. For example, the relevant terms supplement may specify that the Monitoring Period consists of each trading day from and excluding the pricing date to and including the final Fund Valuation Date. Alternatively, the relevant terms supplement may specify that the Monitoring Days consist of the last calendar day of each month, commencing and ending on specified dates. Fund Valuation Date(s): The Final Share Price will be calculated on a single date, which we refer to as the Observation Date, or on several dates, each of which we refer to as an Ending Averaging Date, as specified in the relevant terms supplement. We refer to such dates generally as Fund Valuation Dates in this product supplement. Any Fund Valuation Date is subject to postponement in the event of certain market disruption events and as described under Description of Notes  Payment at Maturity. Maturity Date: As specified in the relevant terms supplement. The maturity date of the notes is subject to postponement in the event of certain market disruption events and as described under Description of Notes  Payment at Maturity. TABLE OF CONTENTS Page Description of Notes PS-1 Risk Factors PS-6 Use of Proceeds PS-19 THE iSHARES ® MSCI Brazil Index Fund PS-20 The iShares ® MSCI Emerging Markets Index Fund PS-23 The iShares ® MSCI EAFE Index Fund PS-26 The MSCI Indices PS-29 The iShares ® Dow Jones U.S. Real Estate Index Fund PS-39 Other Index Funds PS-43 General Terms of Notes PS-44 Certain U.S. Federal Income Tax Consequences PS-52 Plan of Distribution (Conflicts of Interest) PS-56 Notice to Investors PS-58 Benefit Plan Investor Considerations PS-66 In making your investment decision, you should rely only on the information contained or incorporated by reference in the terms supplement relevant to your investment, any related fund supplement, this product supplement no. 182-A-I and the accompanying prospectus supplement and prospectus with respect to the notes offered by the relevant terms supplement, any related fund supplement and this product supplement no. 182-A-I and with respect to JPMorgan Chase & Co. This product supplement no. 182-A-I, together with the relevant terms supplement, any related fund supplement and the accompanying prospectus and prospectus supplement, contain the terms of the notes and supersede all other prior or contemporaneous oral statements as well as any other written materials including preliminary or indicative pricing terms, correspondence, trade ideas, structures for implementation, sample structures, fact sheets, brochures or other educational materials of ours. The information in the relevant terms supplement, any related fund supplement, this product supplement no. 182-A-I and the accompanying prospectus supplement and prospectus may only be accurate as of the dates of each of these documents, respectively. The notes described in the relevant terms supplement and this product supplement no. 182-A-I are not appropriate for all investors, and involve important legal and tax consequences and investment risks, which should be discussed with your professional advisers. You should be aware that the regulations of the Financial Industry Regulatory Authority, or FINRA, and the laws of certain jurisdictions (including regulations and laws that require brokers to ensure that investments are suitable for their customers) may limit the availability of the notes. The relevant terms supplement, any related fund supplement, this product supplement no. 182-A-I and the accompanying prospectus supplement and prospectus do not constitute an offer to sell or a solicitation of an offer to buy the notes in any circumstances in which such offer or solicitation is unlawful. In this product supplement no. 182-A-I, any related fund supplement, the relevant terms supplement and the accompanying prospectus supplement and prospectus, we, us and our refer to JPMorgan Chase & Co., unless the context requires otherwise. i DESCRIPTION OF NOTES The following description of the terms of the notes supplements the description of the general terms of the debt securities set forth under the headings Description of Notes in the accompanying prospectus supplement and Description of Debt Securities in the accompanying prospectus. A separate terms supplement will describe the terms that apply specifically to the notes, including any changes to the terms specified below. A separate fund supplement or the relevant terms supplement will describe an index fund not described in this product supplement and to which the notes are linked. Capitalized terms used but not defined in this product supplement no. 182-A-I have the meanings assigned in the accompanying prospectus supplement, prospectus, any related fund supplement and the relevant terms supplement. The term note refers to each $1,000 principal amount of our Index Fund Knock-Out Notes Linked to an Index Fund. General The Index Fund Knock-Out Notes are senior unsecured obligations of JPMorgan Chase & Co. that are linked to an index fund (the Index Fund) as specified in the relevant terms supplement. We refer to the index the performance of which the Index Fund seeks to track as the Underlying Index. The notes are a series of securities referred to in the accompanying prospectus supplement, prospectus and the relevant terms supplement, as well as any related fund supplement. The notes will be issued by JPMorgan Chase & Co. under an indenture dated May 25, 2001, as may be amended or supplemented from time to time, between us and Deutsche Bank Trust Company Americas (formerly Bankers Trust Company), as trustee. The notes do not pay interest and do not guarantee any return of principal at, or prior to, maturity. Instead, at maturity you will receive a payment in cash, the amount of which will vary depending on the performance of the Index Fund calculated in accordance with the formula set forth below, whether the notes have a Strike Price, whether a Knock-Out Event has occurred, the Knock-Out Buffer Amount, the Contingent Minimum Return and, if applicable, the Maximum Return. The notes do not guarantee any return of your investment at maturity. The notes are not bank deposits and are not insured or guaranteed by the Federal Deposit Insurance Corporation or by any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The notes are our unsecured and unsubordinated obligations and will rank pari passu with all of our other unsecured and unsubordinated obligations. The notes will be issued in denominations of $1,000 and integral multiples thereof, unless otherwise specified in the relevant terms supplement. The principal amount and issue price of each note is $1,000, unless otherwise specified in the relevant terms supplement. The notes will be represented by one or more permanent global notes registered in the name of The Depository Trust Company, or DTC, or its nominee, as described under Description of Notes  Forms of Notes in the prospectus supplement and Forms of Securities  Global Securities in the prospectus. The specific terms of the notes will be described in the relevant terms supplement accompanying this product supplement no. 182-A-I and any related fund supplement. The terms described in that document supplement those described herein and in any related fund supplement, the accompanying prospectus and prospectus supplement. If the terms described in the relevant terms supplement are inconsistent with those described herein or in any related fund supplement, the accompanying prospectus or prospectus supplement, the terms described in the relevant terms supplement will control. Payment at Maturity The maturity date for the notes will be set forth in the relevant terms supplement and is subject to adjustment if such day is not a business day or if the final Fund Valuation Date is postponed as described below. PS-1 Unless otherwise specified in the relevant terms supplement, the amount you will receive at maturity is based on the Final Share Price relative to the Initial Share Price (or Strike Price, if applicable), whether a Knock-Out Event has occurred, the Knock-Out Buffer Amount, the Contingent Minimum Return and, if applicable, the Maximum Return. Unless otherwise specified in the relevant terms supplement, if a Knock-Out Event has occurred , your payment at maturity will reflect the performance of the Index Fund, subject to the Maximum Return, if applicable. Your payment at maturity per $1,000 principal amount note will equal $1,000 plus the product of (a) $1,000 and (b) the Share Return, subject to the Maximum Return, if applicable. If a Knock-Out Event has occurred, you will lose some or all of your investment at maturity if the Final Share Price is less than the Initial Share Price (or Strike Price, if applicable). Unless otherwise specified in the relevant terms supplement, if a Knock-Out Event has not occurred , your payment at maturity will reflect the performance of the Index Fund, subject to the Contingent Minimum Return and, if applicable, the Maximum Return. Your payment at maturity per $1,000 principal amount note will equal $1,000 plus the product of (a) $1,000 and (b) the greater of (i) the Contingent Minimum Return and (ii) the Share Return, subject to the Maximum Return, if applicable. Unless otherwise specified in the relevant terms supplement, the Share Return, as calculated by the calculation agent, is the percentage change in the closing price of one share of the Index Fund calculated by comparing the Final Share Price to the Initial Share Price (or Strike Price, if applicable). Unless otherwise specified in the relevant terms supplement, the Share Return is calculated as follows: Share Return Final Share Price  Initial Share Price (or Strike Price, if applicable) Initial Share Price (or Strike Price, if applicable) The Contingent Minimum Return is a fixed percentage as specified in the relevant terms supplement. If applicable, the Maximum Return is a fixed percentage that is greater than the Contingent Minimum Return as specified in the relevant terms supplement. Accordingly, if the relevant terms supplement specifies a Maximum Return, the appreciation potential of the notes will be limited to the Maximum Return even if the Share Return is greater than the Maximum Return. Unless otherwise specified in the relevant terms supplement, the Initial Share Price is the closing price of one share of the Index Fund on the pricing date or such other date as specified in the relevant terms supplement, divided by the Share Adjustment Factor. Unless otherwise specified in the relevant terms supplement, the Final Share Price is the closing price of one share of the Index Fund on the Observation Date or such other date as specified in the relevant terms supplement, or the arithmetic average of the closing price of one share of the Index Fund on each of the Ending Averaging Dates. Notwithstanding the foregoing, if the relevant terms supplement specifies that the Final Share Price will be determined based on the arithmetic average of the closing prices of one share of the Index Fund on each of the Ending Averaging Dates and an adjustment to the Share Adjustment Factor would have become effective (an Adjustment Effective Date) in accordance with General Terms of Notes  Anti-Dilution Adjustments after the first Ending Averaging Date but on or prior to the final Ending Averaging Date, then the closing price of one share of the Index Fund on each Ending Averaging Date occurring prior to the applicable Adjustment Effective Date to be used to determine the Final Share Price will be deemed to equal such closing price, divided by the Share Adjustment Factor, as adjusted (assuming that the Share Adjustment Factor prior to such adjustment is equal to 1.0). PS-2 The relevant terms supplement may specify a share price other than the Initial Share Price to be used for calculating the Share Return, which we refer to as a Strike Price. The Strike Price, if applicable, will be equal to (a) a percentage of the closing price of one share of the Index Fund as of a specified date or (b) a fixed amount determined without regard to the closing price of one share of the Index Fund as of a particular date, in each case divided by the Share Adjustment Factor. For example, the relevant terms supplement may specify that a Strike Price equal to 95% of the closing price of one share of the Index Fund on the pricing date, divided by the Share Adjustment Factor ( i.e. , the Initial Share Price) will be used to calculated the Share Return. Unless otherwise specified in the relevant terms supplement, the Share Adjustment Factor will be set initially at 1.0, subject to adjustment upon the occurrence of certain events affecting the Index Fund. See General Terms of Notes  Anti-Dilution Adjustments. Unless otherwise specified in the relevant terms supplement, a Knock-Out Event occurs if, (a) for notes with continuous Index Fund monitoring, at any time during the Monitoring Period or on any Monitoring Day, as applicable, the trading price of one share of the Index Fund has decreased, as compared to the Initial Share Price (or Strike Price, if applicable), by more than the Knock-Out Buffer Amount, or (b) for notes with daily Index Fund monitoring, on any trading day during the Monitoring Period or on any Monitoring Day, as applicable, the closing price of one share of the Index Fund has decreased, as compared to the Initial Share Price (or Strike Price, if applicable), by more than the Knock-Out Buffer Amount. The relevant terms supplement will specify whether continuous or daily Index Fund monitoring is applicable to the notes or, alternatively, may specify another method for monitoring the Index Fund. For example, the relevant terms supplement may specify weekly or monthly Index Fund monitoring on specified day(s) during a week or month for purposes of determining whether a Knock-Out Event has occurred. We refer to each such specified day as a Monitoring Day. The Monitoring Period or the Monitoring Days, as applicable, will be specified in the relevant terms supplement. For example, the relevant terms supplement may specify that the Monitoring Period consists of each trading day from and excluding the pricing date to and including the final Fund Valuation Date. Alternatively, the relevant terms supplement may specify that the Monitoring Days consist of the last calendar day of each month, commencing and ending on specified dates. The Knock-Out Buffer Amount is a fixed percentage as specified in the relevant terms supplement. Unless otherwise specified in the relevant terms supplement, the trading price of one share of the Index Fund (or any successor index fund, as defined under General Terms of Notes  Alternate Calculation of Trading Price and Closing Price) or one unit of any other security for which a trading price must be determined) at any time on any trading day (as defined below) means: if the Index Fund (or any such successor index fund or such other security) is listed or admitted to trading on a national securities exchange, the most recently reported sale price, regular way, at such time during the principal trading session on such day on the principal U.S. securities exchange registered under the Securities Exchange Act of 1934, as amended (the Exchange Act), on which the Index Fund (or any such successor index fund or such other security) is listed or admitted to trading; PS-3 if the Index Fund (or any such successor index fund or such other security) is not listed or admitted to trading on any national securities exchange but is included in the OTC Bulletin Board Service (or any successor service) operated by the Financial Industry Regulatory Authority (the FINRA) (the OTC Bulletin Board), the most recently reported sale price at such time during the principal trading session on the OTC Bulletin Board on such day; or if the Index Fund (or any such successor index fund) is de-listed, liquidated or otherwise terminated, the price calculated pursuant to the alternative methods of calculation of trading price described under General Terms of Notes  Alternate Calculation of Trading Price and Closing Price, in each case subject to the provisions of General Terms of Notes  Alternate Calculation of Trading Price and Closing Price. Unless otherwise specified in the relevant terms supplement, the closing price of one share of the Index Fund (or any relevant successor index fund (as defined under General Terms of Notes  Discontinuation of the Index Fund; Alternate Calculation of Trading Price and Closing Price) or one unit of any other security for which a closing price must be determined) on any trading day (as defined below) means: if the Index Fund (or any such successor index fund or such other security) is listed or admitted to trading on a national securities exchange, the last reported sale price, regular way (or, in the case of The NASDAQ Stock Market, the official closing price) of the principal trading session on such day on the principal U.S. securities exchange registered under the Securities Exchange Act of 1934, as amended (the Exchange Act), on which the Index Fund (or any such successor index fund or such other security) is listed or admitted to trading; if the Index Fund (or any such successor index fund or such other security) is not listed or admitted to trading on any national securities exchange but is included in the OTC Bulletin Board, the last reported sale price of the principal trading session on the OTC Bulletin Board on such day; if the Index Fund (or any such successor index fund) is de-listed, liquidated or otherwise terminated, the closing price calculated pursuant to the alternative methods of calculating the closing price described under General Terms of Notes  Discontinuation of the Index Fund; Alternate Calculation of Trading Price and Closing Price; or if, because of a market disruption event (as defined under General Terms of Notes  Market Disruption Events) or otherwise, the last reported sale price or official closing price, as applicable, for the Index Fund (or any such successor index fund or such other security) is not available pursuant to the preceding bullet points, the mean, as determined by the calculation agent, of the bid prices for the shares of the Index Fund (or any such successor index fund or such other security) obtained from as many recognized dealers in such security, but not exceeding three, as will make such bid prices available to the calculation agent. Bids of any of our affiliates may be included in the calculation of such mean, but only to the extent that any such bid is not the highest or the lowest of the bids obtained, in each case subject to the provisions of General Terms of Notes  Discontinuation of the Index Fund; Alternate Calculation of Trading Price and Closing Price. PS-4 A trading day is, unless otherwise specified in the relevant terms supplement, a day, as determined by the calculation agent, on which trading is generally conducted on the New York Stock Exchange (the NYSE), the NYSE Amex LLC (the NYSE Amex), The NASDAQ Stock Market, the Chicago Mercantile Exchange Inc., the Chicago Board Options Exchange, Incorporated and in the over-the-counter market for equity securities in the United States. The Fund Valuation Date(s), which will be either a single date, which we refer to as the Observation Date, or several dates, each of which we refer to as an Ending Averaging Date, will be specified in the relevant terms supplement and any such date is subject to adjustment as described below. If a Fund Valuation Date is not a trading day or if there is a market disruption event on such day, the applicable Fund Valuation Date will be postponed to the immediately succeeding trading day during which no market disruption event shall have occurred or be continuing. In no event, however, will any Fund Valuation Date be postponed more than ten business days following the date originally scheduled to be such Fund Valuation Date. If the tenth business day following the date originally scheduled to be the applicable Fund Valuation Date is not a trading day, or if there is a market disruption event on such date, the calculation agent will determine the closing price for such Fund Valuation Date on such tenth business day in accordance with the formula for and method of calculating the closing price of one share of the Index Fund last in effect prior to commencement of the market disruption event (or prior to the non-trading day), using the closing price (or, if trading in the relevant securities has been materially suspended or materially limited, the calculation agents good faith estimate of the closing price that would have prevailed but for such suspension or limitation or non-trading day) on such tenth business day of each security most recently constituting the Index Fund. The maturity date will be specified in the relevant terms supplement and is subject to adjustment as described below. If the scheduled maturity date (as specified in the relevant terms supplement) is not a business day, then the maturity date will be the next succeeding business day following such scheduled maturity date. If, due to a market disruption event or otherwise, the final Fund Valuation Date is postponed so that it falls less than three business days prior to the scheduled maturity date, the maturity date will be the third business day following the final Fund Valuation Date, as postponed, unless otherwise specified in the relevant terms supplement. We describe market disruption events under General Terms of Notes  Market Disruption Events. We will irrevocably deposit with DTC no later than the opening of business on the applicable date funds sufficient to make payments of the amount payable, if any, with respect to the notes on such date. We will give DTC irrevocable instructions and authority to pay such amount to the holders of the notes entitled thereto. Unless otherwise specified in the relevant terms supplement, a business day is any day other than a day on which banking institutions in The City of New York are authorized or required by law, regulation or executive order to close or a day on which transactions in dollars are not conducted. Subject to the foregoing and to applicable law (including, without limitation, U.S. federal laws), we or our affiliates may, at any time and from time to time, purchase outstanding notes by tender, in the open market or by private agreement. PS-5 RISK FACTORS Your investment in the notes will involve certain risks. The notes do not pay interest or guarantee any return of principal at, or prior to, maturity. Investing in the notes is not equivalent to investing directly in the Index Fund, the Underlying Index, or any of the equity securities held by the Index Fund or included in the Underlying Index. In addition, your investment in the notes entails other risks not associated with an investment in conventional debt securities. You should consider carefully the following discussion of risks before you decide that an investment in the notes is suitable for you. Risks Relating to the Notes Generally The notes do not pay interest or guarantee the return of your investment. The notes do not pay interest and may not return any of your investment. The amount payable at maturity, if any, will be determined pursuant to the terms described in this product supplement no. 182-A-I and the relevant terms supplement. The relevant terms supplement will specify whether the notes have a Strike Price or a Maximum Return. Your principal is protected against depreciation in the Index Fund if the trading price of one share of the Index Fund at any time (for notes with continuous Index Fund monitoring) during the Monitoring Period or on any Monitoring Day, as applicable, or the closing price of one share of the Index Fund (for notes with daily Index Fund monitoring) on any trading day during the Monitoring Period or on any Monitoring Day, as applicable, has not decreased, as compared to the Initial Share Price (or Strike Price, if applicable), by more than the Knock-Out Buffer Amount ( i.e. a Knock-Out Event has not occurred). However, if a Knock-Out Event has occurred, you will lose some or all of your investment at maturity if the Final Share Price is less than the Initial Share Price (or Strike Price, if applicable), and your principal will be fully exposed to any depreciation in the Index Fund. The notes are subject to the credit risk of JPMorgan Chase & Co. The notes are subject to the credit risk of JPMorgan Chase & Co. and our credit ratings and credit spreads may adversely affect the market value of the notes. Investors are dependent on JPMorgan Chase & Co.s ability to pay all amounts due on the notes at maturity or on any other relevant payment dates, and therefore investors are subject to our credit risk and to changes in the markets view of our creditworthiness. Any decline in our credit ratings or increase in the credit spreads charged by the market for taking our credit risk is likely to adversely affect the value of the notes. The protection provided by the Knock-Out Buffer Amount may terminate during the term of the notes. If the trading price of one share of the Index Fund at any time (for notes with continuous Index monitoring) during the Monitoring Period or on any Monitoring Day, as applicable, or the closing price of one share of the Index Fund (for notes with daily Index Fund monitoring) on any trading day during the Monitoring Period or on any Monitoring Day, as applicable, has decreased, as compared to the Initial Share Price for such Index Fund, by more than the Knock-Out Buffer Amount, a Knock-Out Event will have occurred and you will at maturity be fully exposed to any depreciation of the Index Fund. We refer to this feature as a contingent buffer. Under these circumstances, and if the Final Share Price is less than the Initial Share Price (or Strike Price, if applicable), you will lose 1% of the principal amount of your investment for every 1% decrease in the Final Share Price as compared to the Initial Share Price (or Strike Price, if applicable).
